Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-30-2003

Reed v. Pgh Bd Pub Ed
Precedential or Non-Precedential: Non-Precedential

Docket 02-3478




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Reed v. Pgh Bd Pub Ed" (2003). 2003 Decisions. Paper 520.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/520


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                  __________

                      NO. 02-3478
                      __________

           ANNA REED, on behalf of herself
             and all other similarly situated
            applicants for teaching positions

                       v.
   PITTSBURGH BOARD OF PUBLIC EDUCATION;
THE SCHOOL DISTRICT OF THE CITY OF PITTSBURGH;
        JEAN FINK; ELISABETH T. HEALY;
      ALEX MATTHEWS; EVELYN B. NEISER;
      MAGGIE SCHMIDT; RONALD L.SUBER;
      RANDALL TAYLOR; JEAN E. WOOD;
          DARLENE HARRIS, individually

                      Anna Reed,
                        Appellant
                      __________

     On Appeal from the United States District Court
         for the Western District of Pennsylvania
               (D.C. Civil No. 99-cv-01150)
     District Judge: Honorable Maurice B. Cohill, Jr.
                       __________

       Submitted Under Third Circuit LAR 34.1(a)
                    May 13, 2003

Before: RENDELL, SMITH and ALDISERT, Circuit Judges.

                 (Filed : May 30, 2003 )
                                       __________

                                OPINION OF THE COURT
                                      __________

RENDELL, Circuit Judge.

       Anna Reed instituted this action under 42 U.S.C. § 1983, alleging that the School

District of Pittsburgh and the School Board violated her constitutional rights to due

process of law by passing over her in favor of other applicants for teaching positions. She

complains that her rights to substantive and procedural due process were violated,

contends that the defendants breached their contract, seeks mandamus relief, and seeks a

declaratory judgment to resolve her rights under the School Code. In a lengthy opinion,

the District Court granted summary judgment in favor of the defendants.

       The District Court exercised jurisdiction pursuant to 28 U.S.C. § 1331, and we

exercise jurisdiction over its final order pursuant to 28 U.S.C. § 1291. We review the

District Court’s grant of summary judgment de novo. Spinetti v. Serv. Corp. Int’l, 324

F.3d 212, 215 (3d Cir. 2003).

       Ms. Reed phrases the issues on appeal as follows:

       (1)    Is mistake a defense when a loss is effected by an established process, and

              when the loss cannot be said to be random or unauthorized?

       (2)    Must summary judgment be entered in favor of plaintiff and against

              defendant when the school board has not expressed a legitimate reason for

              its bypassing Mrs. Reed?

                                             2
       The facts and procedural history in this case are well known to the parties and the

Court, therefore we need not restate them here. In fact, the District Court opinion

contains an ample recitation of the facts. See Reed v. Pittsburgh Bd. of Pub. Educ., No.

99-1150 (W.D. Pa. filed Aug. 8, 2002). Further, the District Court engaged in a thorough

analysis of the instant fact pattern and applicable law. The Court held that the facts did

not establish a constitutional claim and distinguished the situation before it from the

situation in Stana v. School Dist. of Pittsburgh, 775 F.2d 122, 126 (3d Cir. 1985), relied

upon heavily by Ms. Reed. The Court then declined to exercise pendant jurisdiction over

the breach of contract claim. The District Court’s opinion adequately explains and fully

supports its order and we believe it unnecessary to offer additional explanations and

reasons, as the District Court opinion was thorough and comprehensive. Therefore,

essentially for the reasons set forth in the District Court’s opinion, we will AFFIRM.

_________________________




                                              3
TO THE CLERK OF COURT:

    Please file the foregoing Not Precedential Opinion.




                                             /s/ Marjorie O. Rendell
                                             Circuit Judge




                                         4